Citation Nr: 0820356	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-34 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability of the 
lower extremities.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2004 to August 
2006.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a disability of 
the lower extremities (Legg-Calvé-Perthes disease).  


FINDINGS OF FACT

The veteran's disability of the lower extremities (Legg-
Calvé-Perthes disease) existed prior to service and was not 
aggravated beyond its normal progression in service.  


CONCLUSION OF LAW

The criteria for service connection for a disability of the 
lower extremities (Legg-Calvé-Perthes disease) have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303 (2007).  

When no preexisting condition is noted at the time a veteran 
enters service, the presumption of soundness arises and the 
veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  
3.304(b) (2007).  

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the normal progress of the disease.  38 
C.F.R. § 3.306 (2007).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (2007); 38 C.F.R. § 3.307, 3.309 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the veteran contends that he has a disability 
of the lower extremities (Legg-Calvé-Perthes disease) that 
worsened during his period of active service.  His preservice 
medical records establish that the veteran was treated for 
anterior thigh and hip problems since he was eight years old.  
In September 1993, he was diagnosed with Legg-Calvé-Perthes 
disease, with marked deformity of left capital femoral 
epiphysis.  The manifestations of the disease included a 
discrepancy in length between his left and right legs for 
which the veteran underwent a right knee pan genu 
epiphysiodesis surgical procedure in March 2000.  During that 
surgery, the veteran was placed under general anesthesia.  He 
tolerated the procedure well and was released from the 
hospital in good condition.  A follow-up assessment conducted 
in August 2000 showed that the veteran was walking with a 
limp, but otherwise doing well.  He continued to receive 
treatment for Legg-Calvé-Perthes disease throughout the 
remainder of his childhood and adolescence.  Specifically, 
preservice treatment dated in February 2003 showed that the 
veteran complained of hip pain after vigorous physical 
activity.  His private treating physician discussed the 
possibility of future arthritis resulting from his Legg-
Calvé-Perthes disease.  

In February 2004, shortly before his enlistment in the air 
force, the veteran underwent a comprehensive private hip, 
thigh, and knee examination.  His private treating physician 
determined that his Legg-Calvé-Perthes disease was 
asymptomatic.  However, some limitation of motion in the left 
hip was noted.  There was no swelling, tenderness, edema, or 
instability.  Some slight thigh atrophy on the left side, 
relative to the right, was noted.  Additionally, a 1.5-
centimeter discrepancy was observed between the veteran's 
left and right legs due to loss of height and a short femoral 
neck on left side.  This discrepancy, it was noted, had not 
changed over the previous two years.  In assessment, the 
veteran's treating physician once again noted an increased 
risk for left hip arthritis in the future.  The physician 
further advised the veteran that, even though he was not 
currently experiencing any problems with his left hip, the 
increased physical demands that he might experience in the 
military could cause him to start having hip pain in the 
future.  Nevertheless, the physician concluded that she did 
not see any reason why the veteran "shouldn't go ahead and 
try to do the activities in military service."  Noting that 
the veteran was to be traveling over the next few years, the 
physician recommended that he receive follow-up care for his 
Legg-Calvé-Perthes disease "on an as-needed basis."

In light of the extensive clinical evidence showing a 
disability of the lower extremities (Legg-Calvé-Perthes 
disease) that predates the veteran's period of active duty, 
the Board finds that his disability clearly and unmistakably 
existed prior to service.  The pertinent question is thus 
whether his Legg-Calvé-Perthes disease was aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The veteran's service medical records dated from June 2004 to 
August 2006 reflect that in March 2006 he complained of hip 
pain.  Specifically, he reported that his hip began to hurt 
after walking or running for 30 minutes, but that it did not 
hurt upon standing or sitting.  He also reported some 
tingling in his left foot and indicated that he was taking 
Motrin for pain.  At that time, it was observed that the 
veteran had a childhood history of Legg-Calvé-Perthes 
disease.  However, no injuries or trauma of the hips or lower 
extremities were noted.  X-rays taken later that month showed 
chronic marked deformity of the left femoral head, which 
appeared widened and flattened, as well as severe 
degenerative joint disease of the left hip and secondary mild 
deformity of the acetabulum and femoral neck.  No fracture, 
dislocation, or bony destructive process was noted.  The 
impression was chronic, congenital dysplasia of the left hip, 
with no acute abnormality.  The veteran was subsequently 
diagnosed with left hip dysplasia, secondary to Legg-Calvé-
Perthes disease.  It was recommended that he either switch 
service specializations or be referred to a Medical 
Evaluation Board pending discharge.  The veteran was 
subsequently placed on a physical profile as unable to climb, 
squat, kneel, bend, jump, or push, pull, or lift objects in 
excess of 20 pounds due to his preexisting disability of the 
lower extremities.

The record thereafter shows that the veteran was medically 
discharged from service in August 2006, after a June 2006 
Medical Evaluation Board found that his physical profile 
rendered him unfit for service.  Specifically, the Medical 
Evaluation Board concluded, after reviewing the veteran's 
pre-service and service medical records and physical profile, 
that his Legg-Calvé-Perthes disease had "its onset and 
diagnosis in childhood" and "was incompatible with the 
rigors of military service."  Significantly, the Medical 
Evaluation Board determined that the veteran's Legg-Calvé-
Perthes disease existed prior to service and had not been 
permanently aggravated, or worsened beyond its normal 
progression, in service.  

The veteran's post-service medical records reflect that the 
veteran continues to receive treatment for hip pain and other 
complications arising from Legg-Calvé-Perthes disease.  On VA 
examination in April 2007, it was noted that the veteran had 
been diagnosed with Legg-Calvé-Perthes disease prior to 
service.  The veteran reported that his disease had worsened 
over time due to strenuous activity.  Physical examination 
showed pain and reduced range of motion in the veteran's left 
hip, as well as functional limitation in terms of his ability 
to walk for more than one-quarter mile or stand for more than 
15-30 minutes at a time.  Osteochondritis deformans was also 
noted as a minor abnormality arising from the veteran's Legg-
Calvé-Perthes disease.  Significantly, however, while the VA 
examiner indicated that the veteran's Legg-Calvé-Perthes 
disease pre-existed service, she did not express an opinion 
as to whether or not the disease had been aggravated beyond 
its normal progression during service.  Nor did the VA 
examiner review the veteran's claims folder in the course of 
the examination.

An evaluation of the probative value of medical opinion 
evidence is based upon the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Medical Evaluation Board that recommended the 
veteran for discharge in June 2006 expressly found that his 
Legg-Calvé-Perthes disease pre-existed service and had not 
been permanently aggravated, or worsened beyond its normal 
progression, during service.  However, the veteran contends 
that that assessment is contradicted by the February 2004 
opinion of his private physician who indicated, prior to the 
veteran's enlistment, that the increased physical demands he 
might experience in the military could cause him to start 
having hip pain as a result of his preexisting condition.

The Board finds that the June 2006 Medical Evaluation Board's 
determination that the veteran's preexisting Legg-Calvé-
Perthes disease was not permanently aggravated, or worsened 
beyond its normal progression, during his period of active 
service to have more probative value and be more persuasive 
than the February 2004 findings of his private physician.  
While acknowledging that the private physician treated the 
veteran for Legg-Calvé-Perthes disease for many years prior 
to his entry into active service, the Board finds that her 
opinion, which suggested that the veteran's disease might 
worsen as a result of the increased physical demands of the 
military, is inherently speculative as it predated his actual 
service.  Accordingly, the Board finds that any relationship 
between the veteran's preexisting Legg-Calvé-Perthes disease 
and his service, as suggested by the veteran's private 
physician, is too tenuous to warrant a grant of service 
connection based on aggravation.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

In contrast, the June 2006 opinion of Medical Evaluation 
Board was rendered after the veteran had been in service for 
approximately two years.  That determination was based on a 
thorough review of the veteran's preservice medical records, 
which showed extensive treatment for symptoms of Legg-Calvé-
Perthes disease since the veteran was eight years old.  
Additionally, the Medical Evaluation Board had access to the 
veteran's in-service medical records, which reflected 
complaints of left hip pain, X-rays, and a physical 
examination, culminating in a diagnosis of left hip 
dysplasia, which was determined to be secondary to Legg-
Calvé-Perthes disease and not suggestive of any other acute 
abnormality.  In addition, the Medical Evaluation Board's 
opinion was supported by an adequate rationale, including 
most significantly by the observation that the veteran's 
Legg-Calvé-Perthes disease had its onset and diagnosis in 
childhood and that there was no indication from the clinical 
evidence of record that this disease had been permanently 
aggravated through service.  

The Board acknowledges that after leaving service, the 
veteran underwent an April 2007 VA examination in which he 
reported a worsening of his Legg-Calvé-Perthes disease due to 
strenuous activity, and that clinical evaluation at that time 
showed pain and reduced range of motion in the veteran's left 
hip, as well as functional limitations in walking and 
standing, culminating in a diagnostic impression of 
osteochondritis deformans as a minor abnormality associated 
with the veteran's pattern of Legg-Calvé-Perthes disease.  
Nevertheless, the Board finds the April 2007 VA examination 
to be of limited probative value, given that the examiner 
neither reviewed the veteran's claims folder nor offered an 
opinion as to whether the veteran's preexisting disability 
had been aggravated beyond its normal progression during his 
period of active service.  In any event, the April 2007 VA 
examination is not inconsistent with the June 2006 findings 
of the Medical Evaluation Board, which indicated that the 
veteran's preexisting Legg-Calvé-Perthes disease had not been 
permanently aggravated in service and were supported by a 
thorough review of the clinical evidence of record.  Where 
increase in disability during service is not shown, the 
presumption of aggravation does not attach.  38 C.F.R. 
§ 3.306 (2007).

For these reasons, the Board finds that the weight of the 
evidence of record in this case shows clearly and 
unmistakably that the veteran's disability of the lower 
extremities (Legg-Calvé-Perthes disease) pre-existed the 
veteran's service and was not permanently worsened, or 
aggravated, in service, and that the weight of the evidence 
is against a finding that a relationship exists between the 
veteran's active service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no competent evidence establishing a 
medical nexus between military service and any aggravation of 
the veteran's Legg-Calvé-Perthes disease, and no evidence 
demonstrating that this preexisting condition underwent any 
increase in severity during his period of active service.  
Indeed, the evidence of record, particularly the 
determination of the June 2006 Medical Evaluation Board, 
weighs against such a finding.  Thus, the Board finds that 
service connection for Legg-Calvé-Perthes disease is not 
warranted.

The Board has considered the veteran's assertions that his 
Legg-Calvé-Perthes disease is related to his period of active 
service. However, to the extent that the veteran relates his 
currently diagnosed osteochondritis deformans and other 
manifestations of Legg-Calvé-Perthes disease to his service, 
his opinion is not probative or competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's Legg-Calvé-Perthes disease pre-existed his 
service and was not aggravated therein, and is otherwise 
unrelated to his active service or to any incident therein.  
As the preponderance of the evidence is against the 
appellant's claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2007, a rating 
decision in July 2007, and a October 2007 statement of the 
case.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a disability of the lower extremities 
(Legg-Calvé-Perthes disease) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


